Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-536

IN RE DAVID C. VENIE
                                                          2017 DDN 45
A Retired Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 469873

BEFORE: Blackburne-Rigsby, Chief Judge; Glickman, Associate Judge; and
        Nebeker, Senior Judge.

                                     ORDER
                            (Filed – September 7, 2017)

      On consideration of the certified order of the Supreme Court of New Mexico
disbarring respondent from the practice of law in New Mexico; this court’s June 9,
2017, order temporarily suspending respondent and directing him to show cause
why identical reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel regarding reciprocal discipline; the statement of counsel that
he consents to the imposition of reciprocal discipline; and it appearing that
respondent did not file the required D.C. Bar R. XI, § 14 (g) affidavit, it is

       ORDERED that David C. Venie is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c)
will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). It is

       FURTHER ORDERED that for the purposes of reinstatement the time for
reinstatement will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.
                                 PER CURIAM